            Case 3:19-cv-00440-MMD-CLB Document 42 Filed 01/04/21 Page 1 of 1




1                                  UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                    ***

4

5     JAMES GREENFIELD,
                                                       Case No. 3:19-cv-0440-MMD-CLB
6                           Plaintiff,
                                                       REFERRAL TO PRO BONO PROGRAM
7     vs.

8
      MICHAEL MINEV,
9
                            Defendants.
10

11          This case is referred to the Pro Bono Program ("Program") adopted in Amended General
12   Order 2019-07 for the purpose of screening for financial eligibility (if necessary) and identifying
13   counsel willing to be appointed as pro bono counsel for Plaintiff. The scope of appointment shall
14   be for all purposes through the conclusion of trial. By referring this case to the Program, the
15   Court is not expressing an opinion as to the merits of the case. Accordingly,
16          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for
17   appointment of counsel for the purposes identified herein.
18          IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono
19   Liaison.
20          DATED: January 4, 2021.
21
                                                           ____________________________________
22
                                                           CARLA BALDWIN
23
                                                           UNITED STATES MAGISTRATE JUDGE

24

25
